DETAILED ACTION
1.	Claims 1, 2, 4, 6, 7, 10, 11, 13, 15, 16, 19, 20, 21, and 22 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The IDS filed 4/19/2021 is considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 2, 4, 7, 10, 11, 13, 16, 19, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sirpal et al. (US 8527892 B2) and further in view of Van Ieperen et al. (US 2012/0254782 A1), hereinafter referred to as Van.

Note: Van Ieperen et al. (US 2012/0254782 A1) claims proper support to Provisional application 61/470420 filed 3/31/2011. All of the below relied on portions of Van are fully supported by the provisional application.


receiving a first touch input for capturing an image in a first display window corresponding to a first application, wherein the capturing of the image comprises determining the image to be captured (Fig. 11 elements 1104 and 1108, Fig. 10B, Column 29 line 66 – Column 30 line 4, Column 30 lines 12-36, and Column 32 lines 11-27: using touch inputs, a picture from an application window can be selected for capturing); 
displaying, on the first display window, the image to be captured differently from regions other than the image on the first display window (Fig. 11 element 1112, Column 29 line 66 – Column 30 line 4, Column 30 lines 48-57, and Column 32 lines 20-31: picture is highlighted); 
displaying a captured image corresponding to the image, wherein a size of the captured image is automatically adjusted smaller, on the first display window, than a size of the image determined to be captured and the adjusted captured image is displayed to be overlapped with at least a part of the image on the first display window (Column 31 lines 34-43, Column 32 lines 11-12, and Column 32 lines 38-43: copy of selected data as a semi-transparent reduced sized replica is provided below the finger, which would initially overlap part of the picture on the application window, as the finger is touching the picture for selection); 
moving the captured image to a second display window [a predefined area of the second display window to which the captured image is to be inserted] corresponding to a second application based on a drag touch input (Figs. 10C-10D, Fig. 11 elements 1116 and 1120, Column 29 line 66 – Column 30 line 4, Column 31 lines 4-22, Column 32 lines 39-51, Column 33 lines 25-31, Column 33 lines 45-60: user drags finger with copy below finger to a target area (predefined area) of a target application window); 
and in response to a completion of the drag touch input made on the captured image, displaying the captured image inserted into the second display window [at the predefined area] (Fig. 11 element 1132, Column 31 lines 44-50 and Column 33 lines 51-54: copy of selected data is copied into target area of target application).  
While Sirpal teaches moving and displaying the captured image to a predefined area of the second display window based on a drag touch input, they fail to show the wherein the captured image inserted into the second display window is displayed in a size adjusted based on a size of a predefined area of the second display window to which the captured image is to be inserted, the size of the captured image inserted into the application corresponding to the second display window being adjusted out of proportion to a size of the second display window, as recited in the claims. Van teaches inserting an image based on a user input similar to that of Sirpal. In addition, Van further teaches 
resizing an image that is drag and dropped to an area to fit the area (Fig. 8, Fig 9A, Fig. 9B, and Paragraph 0069 lines 3-7).
It would have been obvious to one of ordinary skill in the art, having the teachings of Sirpal and Van before him at the time the invention was made, to modify the moving and displaying the captured image to a predefined area of the second display window based on a drag touch input taught by Sirpal to include the resizing an image that is drag and dropped to an area to fit the area of Van, in order to obtain wherein the captured image inserted into the second display window is displayed in a size adjusted based on a size of a predefined area of the second display window to which the captured image is to be inserted, the size of the captured image inserted into the second display window being adjusted out of proportion to a size of the second display window. It would have been advantageous for one to utilize such a combination as providing an automatic helpful operation, as suggested by Van (Paragraph 0069 lines 6-8).

In regard to claim 2, Sirpal discloses wherein the first display window is a display window that is focused (Column 30 lines 17-19: as the user is providing inputs to the window the window is considered focused (e.g. as well-known in the state of the art, when a user interacts with a window it becomes focused as a focused window in a computing environment accepts inputs provided by a user) and/or Fig. 7A and Column 28 lines 28-29: the top displayed window (which would correspond to the displayed window in Fig. 10B) is considered an active window).

In regard to claim 4, Sirpal discloses wherein the receiving of the first touch input for capturing the image comprises determining the captured image based on the first touch input which is a touch input made on the image to be captured for a predetermined amount of time (Column 30 lines 17-39 and Column 32 lines 11-12: input includes press and hold for at least 2 seconds).

In regard to claim 7, Sirpal discloses wherein the captured image is a downsized image having a size that is smaller than a size of the image (Column 31 lines 37-39: reduced sized replica of the selected information) AND/OR the combination of Sirpal and Van further teaches wherein the captured image is a downsized image having a size that is smaller than a size of the image (All cited portion from the rejection of claim 1 are incorporated herein: as the combination provides for the captured image inserted into the second display window displayed in a size adjusted based on a size of a predefined area, if the size of the predefined area requires making the image smaller than the captured image will be a downsized image having a size that is smaller than a size of the image).

In regard to claims 10, 11, 13, and 16, apparatus claims 10, 11, 13, and 16 correspond generally to method claims 1, 2, 4, and 7, respectively, and recite similar features in apparatus form, and therefore are rejected under the same rationale.

(Column 35 lines 28-31).  Accordingly, the combination of Sirpal and Van further discloses a non-transitory computer readable recording medium having recorded thereon a program for executing the method of claim 1.

In regard to claim 21, method claim 21 corresponds generally to claim 1 and recites similar features and therefore is rejected under the same rationale.

In regard to claim 22, Van further teaches that the size of the image is automatically adjusted (Paragraph 0069: automatically resized). Accordingly, the combination further teaches wherein the size of the captured image inserted into the second display window being adjusted out of proportion to a size of the second display window comprises the size of the captured image inserted into the second display window being automatically adjusted out of proportion to a size of the second display window.

5.	Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sirpal et al. (US 8527892 B2), Van Ieperen et al. (US 2012/0254782 A1), hereinafter referred to as Van, and further in view of Skirpa et al. (US 2012/0010995 A1).

In regard to claim 6, while Sirpal teaches the first touch input for capturing an image wherein capturing of the image comprises determining the image to be captured, they fail to show the drawing of a closed curve on the image to be captured, as recited in the claims. Skirpa teaches selecting an area similar to that of Sirpal. In addition, Skirpa further teaches 
designating a selection area by enclosing the area with a drawn line (Paragraph 0145 lines 17-18 and Paragraph 0191 lines 25-26).
(Paragraph 0191 lines 25-26), and ultimately explicit means to designate an area with no ambiguity.
In Sirpal, the selection of content for copying requires a determination based on the touch inputs provided by the user, where the selection may require refinement for designating the desired portion, see at least Column 30 line 57-Column 31 line 3. One skilled in the art would recognize that substituting Sirpal’s technique with the technique of Skirpa that designates an area with no ambiguity would reasonably result in designating content for copying which would overcome the limitations of Sirpal that may require refinement as the users intention would be explicitly defined by the initially inputted enclosed area with a drawn line and therefore should not require refinement.   

In regard to claim 15, apparatus claim 15 corresponds generally to method claim 6 and recites similar features in apparatus form and therefore is rejected under the same rationale.

6.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sirpal et al. (US 8527892 B2), Van Ieperen et al. (US 2012/0254782 A1), hereinafter referred to as Van, and further in view of Duncan et al. (US 2007/0294630 A1).


altering color and/or brightness of designated/non-designated content to draw attention to designated content (Paragraph 0026).
It would have been obvious to one of ordinary skill in the art, having the teachings of Sirpal, Van, and Duncan before him at the time the invention was made, to modify the displaying the image to be captured different from regions other than the image on the first display window taught by Sirpal to include the altering color and/or brightness of designated/non-designated content to draw attention to designated content of Duncan, in order to obtain wherein the displaying of the image differently from the regions other than the image on the first display window comprises: displaying, on the first display window, the image differently from the regions other than the image by displaying the image with at least one of different color, different saturation, or different brightness from at least one of color, saturation, or brightness applied to the regions other than the image.  One would have been motivated to make such a combination as simple substitution to obtain predictable results. Simply substituting the highlighting taught by Sirpal with the altering of color/brightness of Duncan would reasonably provide feedback to the user regarding what specific content is selected for copying.  

Response to Arguments
7.	The arguments filed 5/6/2021 have been fully considered but are moot in view of the claim amendments and new grounds of rejection.  

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In the IDS filed 4/19/2021, the NPL reference ‘Korean Decision to Refuse dated January 29, 2021, issued in Korean Patent Application No. 10-2019-0136740’ makes a convincing argument/rejection utilizing a combination of references that the examiner believes could also be applicable under 35 U.S.C. 103 to reject at least the current independent claims of this application, see at least pages 1-3 of the provided translation of this document.
Mondry et al. (US 2005/0166159 A1) teaches displaying a captured image corresponding to an image, wherein a size of the captured image is automatically adjusted smaller than a size of the image determined to be captured, see at least Fig. 2 and Paragraph 0058. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Nicholas Ulrich/Primary Examiner, Art Unit 2173